Senator Root
concurred in the opinion, that the administrator in this
case had the power to sell. The course of legislation on the subject showed that it was the intention of the legislature that he should have such power; *185but he said he also concurred in the opinion, that a prospective statutory sale was void. Besides, the sale to be good, should have been at public auction. ^
On the question being put, Shall this judgment be reversed? all the members of the court (seventeen being present,) answered in the negative.
A resolution was then adopted, that a valid deed in this case could have been executed only after a sale at auction, and consequently that the deed tendered in performance of the contract was not good; and that upon that ground alone the judgment of the supreme court should be affirmed.
A resolution was then offered, to ascertain the opinion of the court as to the power of the administrator in this case, under the statute to execute the trusts of the will in relation to the real estate. After some discussion, the resolution was . withdrawn ; several members of the court declining to express an opinion on the question.
The judgment of the supreme court was thereupon Affirmed.